Citation Nr: 1755840	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel






INTRODUCTION

The Veteran served on active duty from July 1956 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands; permanent impairment of vision of both eyes; severe burn injury; amyotrophic lateral sclerosis; or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C. §§ 1131, 3902, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions relating to the issue decided herein.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he should be entitled to automobile and adaptive equipment or adaptive equipment only.  He has submitted written statements indicating that he believes this benefit is warranted because his poor eyesight and chronic obstructive pulmonary disease prevent him from being able to drive and he has to rely on his wife to drive him places.  He has requested a van with a ramp that would allow him to ride his motorized scooter into the van.  He has written that although he does not have any of the required service-connected conditions for this benefit, the regulations should be changed to allow for automobile allowance for veterans who are 100-percent service connected.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902.  Effective September 19, 2013 and February 25, 2015, VA revised the criteria for establishing entitlement to a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment.  78 Fed. Reg. 57487 (Sept. 19, 2013); 80 Fed. Reg. 10003 (Feb. 25, 2015).  The Board has considered all versions of this regulation, including the most expansive, recent version of the regulation, listed below, but finds that the Veteran does not meet the criteria for eligibility under any version of this regulation.  See 38 C.F.R. § 3.808.

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury; (5) amyotrophic lateral sclerosis; or (6) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  Id.

The Board has reviewed all of the evidence of record, but finds that the Veteran does not meet the eligibility requirements of 38 C.F.R. § 3.808, and the claim cannot be granted.  

The Veteran is service connected for post-operative bronchiectasis, rated as 100 percent disabling, and scars associated with bronchiectasis, rated as 10 percent disabling.  Neither of these disabilities involves loss or permanent loss of use of a hand or foot, permanent impairment of vision of both eyes, burn injury, amyotrophic lateral sclerosis, or ankylosis of the knees or hips.  The Veteran is not service-connected for any of the required disabilities listed in 38 C.F.R. § 3.808, nor does the evidence indicate that he actually has any of these disabilities.  At a June 2013 VA examination, the Veteran was found to have normal function or the upper and lower extremities.  At a November 2014 eye examination, the Veteran had 20/80-2 vision in the right eye and 20/30+2 vision in the left eye.  There is no indication that the Veteran has ever been found to have a severe burn injury or amyotrophic lateral sclerosis.

While the Veteran has argued that the regulations pertaining to automobile and adaptive equipment should be changed to include any veteran that has been evaluated as 100 percent disabled, the Board has no authority to change VA regulations, and must apply them as they are written.  In sum, the Veteran's service-connected disabilities have not caused the loss or the loss of the use of his hands or feet, and there is no evidence that the Veteran is service-connected for vision impairment, severe burn injury, amyotrophic lateral sclerosis, or ankylosis of one or both knees or hips.  Thus, entitlement to automobile and adaptive equipment or adaptive equipment only is not established.  Although the Board is very sympathetic to the Veteran and appreciates his honorable service, as the preponderance of the evidence is against the claim, it must be denied.  See 38 U.S.C. § 5107.






ORDER
	
Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only, is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


